                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Civil No. 2:18-cv-1456
                                              )       Judge Algenon L. Marbley
GS CALTEX CORPORATION et al.,                 )       Magistrate Judge Chelsey M. Vascura
                                              )
               Defendants.                    )
                                              )



    HANJIN TRANSPORTATION CO., LTD.’S REPORT OF COMPLIANCE WITH
      ANTITRUST PROCEDURES AND PENALTIES ACT REQUIREMENTS

       Hanjin Transportation Co., Ltd. (“HJT”), by and through its undersigned counsel,

respectfully makes this submission pursuant to Section 2(g) of the Antitrust Procedures and

Penalties Act, 15 U.S.C. § 16(g), describing written and oral communications between officers,

directors, employees, or agents of HJT and officers or employees of the United States concerning

or relevant to the Proposed Final Judgment filed in this matter.


       Excluding, in accordance with Section 2(g), communications “made by counsel of record

alone with the Attorney General or the employees of the Department of Justice alone,” HJT’s

officers, directors, employees, or agents did not have any communications with officers or

employees of the United States about a potential consensual resolution of this action.


       HJT certifies that, with this submission, it has complied with the requirements of 15

U.S.C. § 16(g) and that, to the best of its knowledge and belief, this filing is a true and complete

description of such communications known to HJT.
                                           Respectfully submitted,

                                           /s/ D. Michael Crites
                                           D. Michael Crites (0021333)
                                           Dinsmore & Shohl LLP
                                           191 W. Nationwide Blvd., Suite 300
                                           Columbus, OH 43215
                                           T: 614-628-6880
                                           F: 614-628-6890
                                           Email: michael.crites@dinsmore.com

                                           William H. Stallings (D.C. Bar # 444924)
                                           Kelly Kramer (D.C. Bar #462049)
                                           Mayer Brown LLP
                                           1999 K Street, NW
                                           Washington, DC 20006
                                           T: 202-263-3807
                                           F: 202-830-0328
                                           Email: wstallings@mayerbrown.com
                                                  kkramer@mayerbrown.com

                                           Attorneys for Defendant Hanjin Transportation Co., Ltd.


                               CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was electronically filed on
11/26/2018 with the Clerk of the Court using the CM/ECF system, which will send notification
to all counsel of record.



                                           /s/ D. Michael Crites
                                           D. Michael Crites (0021333)
